                 Case 2:19-cr-00141-RSM Document 66 Filed 08/26/21 Page 1 of 3




 1                                                              The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                        CASE NO. 19-CR-141-RSM
11
12                                   Plaintiff,
                                                      ORDER CONTINUING
13                           v.                       TRIAL DATE
14
     RAJNINDER JUTLA.
15
16                                   Defendant.
17
18          The Court, having heard from the parties, and after considering all relevant
19 information and circumstances of this case, including the unique circumstances presented by
20 the current public health crisis, find that the ends of justice will be best served by granting
21 the pending motion to continue, and continuing the trial until July 25, 2022.
22          The Court makes the following findings:
23          1.       Beginning on March 6, 2020, the Court issued a series of General Orders
24 concluding that trials could not safely resume in the Western District of Washington because
25 of the circumstances of the pandemic. As set forth in the government’s motion to continue
26 the trial, this case involves a number of witnesses who reside outside the State of
27 Washington, and several witnesses who are in poor health, and would be at risk for
28 developing complications if they were to contract COVID-19. In addition, this case is

     ORDER CONTINUING TRIAL DATE                                            UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Jutla, CR19-141RSM - 1                                 SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                 Case 2:19-cr-00141-RSM Document 66 Filed 08/26/21 Page 2 of 3




 1 complex, involving an enormous volume of discovery. The circumstances of the pandemic
 2 inhibited the ability of both the government and the defense to prepare for trial, including
 3 being able to meet with witnesses.
 4          2.       On January 30, 2020, the defense moved to sever particular counts. Briefing
 5 was completed on February 7, 2020. The Court scheduled a hearing to decide the motion for
 6 March 12, 2020. That hearing could not occur because the courthouse was then closed to in-
 7 person hearings because of the pandemic. The defense requested that the Court hold an in-
 8 person hearing on the motion in lieu of a virtual hearing. The Court held this argument on
 9 June 25, 2021, the first available date the Court could hold an in-person hearing in this case.
10 At the hearing, the defense stated that a further continuance of the trial date was needed
11 because of counsel’s trial schedule, as well as the personal family circumstances of the
12 defendant. The parties agreed to confer after the hearing about a new trial date, and the
13 Court postponed ruling on the motion to continue and setting a trial date.
14          3.       On August 24, 2021, the Court held a hearing. At the hearing, defense counsel
15 outlined his competing trial conflicts, and the personal circumstances of the defendant. The
16 defense proposed a date of July 25, 2022. The Court also addressed the defendant personally
17 regarding her Speedy Trial rights. The defendant knowingly waived her right to Speedy
18 Trial through July 25, 2022. She has agreed to submit a speedy trial waiver through the end
19 of August 2022. The Court is aware that even if the defendant had new counsel who did not
20 have counsel’s existing conflicts, a trial could not occur sooner, given the enormous volume
21 of discovery, and the fact that the defendant will be shortly unavailable to participate in her
22 defense, given her personal circumstances.
23          4.       Thus, in light of these circumstances, along with all of the reasons set forth in
24 the General Orders, it is and was unreasonable to expect adequate preparation for pretrial
25 proceedings or trial prior to July 25, 2022, within the meaning of 18 U.S.C.
26 §3161(h)(7)(B)(ii). In addition, the failure to grant such a continuance in the proceeding
27 would result in a miscarriage of justice. 18 U.S.C. §3161(h)(7)(B)(i). Moreover, the failure
28 to continue the trial date would deny counsel reasonable time necessary for effective

     ORDER CONTINUING TRIAL DATE                                              UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Jutla, CR19-141RSM - 2                                   SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                 Case 2:19-cr-00141-RSM Document 66 Filed 08/26/21 Page 3 of 3




 1 preparation, taking into account the exercise of due diligence, within the meaning of 18
 2 U.S.C. §3161(h)(7)(B)(iv). The ends of justice will be served by continuing the trial date; a
 3 continuance is necessary to ensure adequate time for case preparation. These factors
 4 outweigh the best interests of the public and the Defendant in a speedier trial than one before
 5 July 25, 2022.
 6          5.       Any and all period of delay resulting from this continuance, from the date of
 7 the original General Order, March 6, 2020, through July 25, 2022, shall be excludable time
 8 pursuant to 18 U.S.C. §3161(h)(7)(A), for purposes of computing time limitations imposed
 9 by the Speedy Trial Act, 18 U.S.C. §§3161-3164.
10          6.       Trial is scheduled for July 25, 2022.
11          .
12                   Dated this 26th day of August 2021.
13
14
15
16
                                                 A
                                                 RICARDO S. MARTINEZ
17                                               CHIEF UNITED STATES DISTRICT JUDGE
18
19
     Presented by:
20
   /s/ Thomas M. Woods
21 JAMES D. OESTERLE
22 THOMAS M. WOODS
   Assistant United States Attorney
23 Western District of Washington
24
25
26
27
28

     ORDER CONTINUING TRIAL DATE                                            UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Jutla, CR19-141RSM - 3                                 SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
